          Case 1:20-cv-03163-LJL Document 9 Filed 06/19/20 Page 1 of 2



                                           Attorneys at Law
                       45 BROADWAY, SUITE 620, NEW YORK, NEW YORK 10006
                              TEL: (212) 248-7431 FAX: (212) 901-2107
                                WWW.NYCEMPLOYMENTATTORNEY.COM
                                    A PROFESSIONAL LIMITED LIABILITY COMPANY


                                                                               June 19, 2020

Via ECF
Honorable Lewis J. Liman
United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 15C
New York, New York 10007

         Re: Charmaine Freeman v. YMVS LLC and Anthony Cardozo, Individually
             (Case No. 1:20-cv-03163-LJL)
             First Request to Adjourn the Initial Pretrial Conference

Your Honor:

        This office represents the Plaintiff, Charmaine Freeman (“Plaintiff”), in the above-
referenced action. We write to respectfully request an adjournment of the Initial Pretrial
Conference currently scheduled for June 26, 2020 at 11:00 a.m. to a date determined by the Court,
for the reasons stated below.

        The Complaint was filed on April 21, 2020. As such, under F.R.C.P. Rule 4(m), Plaintiff
must serve all Defendants by July 20, 2020. Plaintiff served Defendant YMVS LLC on May 28,
2020, and Defendant’s answer was due on June 18, 2020. To date, there has been no appearance
made on behalf of YMVS LLC. In addition, our process server has not yet been able to effectuate
service on the Individual Defendant Anthony Cardozo. Plaintiff is continuing to attempt to serve
Individual Defendant Anthony Cardozo, and we are in contact with our process server in order to
effectuate service upon Defendant Cardozo by the July 20, 2020 deadline.

       Accordingly, if the Court permits, Plaintiff respectfully requests that the Court grant an
adjournment of the initial pretrial conference to a date the Court deems necessary to provide time
for Defendants’ counsel to appear.

       This is Plaintiff’s first request for an adjournment of the Initial Pretrial Conference.

       We thank Your Honor for your time and consideration of this request.
            Case 1:20-cv-03163-LJL Document 9 Filed 06/19/20 Page 2 of 2



                                             Respectfully submitted,

                                             /s/ Brittany A. Stevens
                                             Brittany A. Stevens, Esq.




Application GRANTED. The Initial Pretrial Conference is RESET to July 28, 2020
at 11:00 a.m. It will proceed telephonically. The parties are directed to call (888)
251-2909 and use access code 2123101.

6/19/2020




                                         2
